DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a toxic chemical gas and background  infrared spectrum acquisition portion of acquiring a background of a target area  and an infrared spectroscopic signal of a gas contaminant plume existing in the background” and “generation portion of training” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that the Specification of the present application discloses a device(s) for this “acquisition portion” performing “acquiring in paragraph [0025] of the PG-Publication for this application.
It is noted that a device such as Controller is disclosed for the “generation portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2019/0302013 A1).
With respect to independent claim 1, Wang teaches an apparatus for producing an infrared spectrum comprising: 
a toxic chemical gas as disclosed in paragraph [0030] and background 10 infrared spectrum Lb as shown in Fig. 2 acquisition portion 30 of acquiring a background of a target area 20 and an infrared spectroscopic signal as disclosed in paragraph [0038] of a gas contaminant plume existing in the background; 
a toxic chemical gas simulation infrared spectrum generation portion as disclosed in paragraph [0039] of training a Generative Adversarial Network (GAN) using acquired background radiation intensity data 40 as learning data as disclosed in paragraph [0039] and automatically as shown in the flow chart in Fig. 3 generating a toxic chemical gas simulation infrared spectrum signal according to an environment setting inputted from a user using a learned GAN; and 
a controller 102 of controlling operation of the toxic chemical gas and background infrared spectrum acquisition portion and the toxic chemical gas simulation infrared spectrum generation portion.
With respect to dependent claim 2, Wang teaches in paragraph [0039] a background infrared spectrum abstracter of guessing a background infrared spectrum inversely using the GAN from a given toxic chemical gas and background infrared spectrum.
With respect to dependent claim 4, Wang teaches an output portion 108 outputting the infrared spectrum, wherein the controller 102 is configured to control the output portion to generate a toxic chemical gas simulation infrared spectrum, and combine a generated toxic chemical gas infrared spectrum and an acquired background infrared spectrum, thereby outputting a simulated contaminant plume spectrum as an image form as shown in Fig. 4.
With respect to dependent claim 5, Wang teaches wherein the toxic chemical gas simulation infrared spectrum generation portion is configured to: make an acquired background and toxic chemical gas radiation intensity as shown in Fig. 2 spectrum as a target competitively learn a simulated gas and background spectrum generator using the GAN, wherein an additional classifier is configured to enhance a simulated gas generation effect see paragraph [0039].
With respect to independent claim 13, Wang teaches a method for producing an infrared spectrum comprising steps of: 
collecting learning data as disclosed in paragraph [0039] used for training of a model for generating a toxic chemical gas simulation infrared spectrum through acquiring a toxic chemical gas and a background infrared spectrum Step 320 in Fig. 3; training the model using the learning data; generating the toxic chemical gas simulation infrared spectrum using the model Step 340; and abstracting the background infrared spectrum from the toxic chemical gas and the background infrared spectrum using a simulated infrared spectrum Step 350 in Fig. 3.
Allowable Subject Matter
Claims 3 and 6 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3, the prior art of record fails to teach or reasonably suggest:
 an input portion to which at least one toxic chemical gas information to be simulated, a gas concentration, a temperature difference of atmospheres in which a contaminant plume and an infrared spectroscopic device are positioned, and atmospheric transmission are input.
With respect to dependent claim 6, the prior art of record fails to teach or reasonably suggest:
wherein the toxic chemical gas simulation infrared spectrum generation portion is configured to: receive acquired background radiation intensity spectrum and toxic chemical gas information, a gas concentration, a temperature difference of atmospheres in which a contaminant plume and an infrared measurement device are positioned, and atmospheric transmission information inputted by the user, and generate a simulated toxic chemical gas infrared spectrum using GAN learning result modeling information.
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
wherein the background infrared spectrum abstracter is configured to: receive acquired toxic chemical gas radiation intensity spectrum and toxic chemical gas information, a gas concentration, a temperature difference of atmospheres in which a contaminant plume and an infrared measurement device are positioned, and atmospheric transmission information inputted from the user, and abstract a previously learned background spectrum inversely from an actual contaminant plume spectroscopic spectrum measured by using GAN learning result modeling information.
With respect to dependent claim 8, the prior art of record fails to teach or reasonably suggest:
 wherein the output portion is configured to: when hyperspectral images are combined, abstract gas concentration information based on a simulated spectrum corresponding to each pixel, determine a color value per each pixel according to a concentration, generate spectrum images, and output an image result as visual information.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the GAN includes: a simulated spectrum generator of generating a simulated spectrum that is similar with an actual spectrum; and a simulated spectrum classifier of distinguishing the simulated spectrum from the actual spectrum.
	With respect to dependent claims 10 – 12, because of their dependency on claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884